                                              1   ROGER L. GRANDGENETT II, Bar No. 6323
                                                  AMY L. THOMPSON, Bar No. 11907
                                              2   LITTLER MENDELSON P.C.
                                                  3960 Howard Hughes Parkway
                                              3   Suite 300
                                                  Las Vegas, Nevada, 89169
                                              4   Telephone:    702.862.8800
                                                  Fax No.:      702.862.8811
                                              5   Email: rgrandgenett@littler.com
                                                         athompson@littler.com
                                              6
                                                  Attorneys for Defendants
                                              7

                                              8                                UNITED STATES DISTRICT COURT

                                              9                                        DISTRICT OF NEVADA

                                       10
                                                  LEIDA PANGINDIAN, an individual,                       Case No. 2:21-cv-00687-GMN-EJY
                                       11
                                                                 Plaintiff,
                                       12                                                                 STIPULATION AND [PROPOSED]
                                                  v.                                                      ORDER TO STAY DISCOVERY FOR 60
                                       13
                                                  HONEYBEE FOODS CORPORATION a                            DAYS
                                       14         foreign corporation; ROBERT DENOLO, an
                                                  individual; and DOES and ROE entities I-X,              (FIRST REQUEST)
                                       15         inclusive,

                                       16                        Defendants.

                                       17

                                       18                Plaintiff LEIDA PANGINDIAN and Defendants HONEYBEE FOODS CORPORATION

                                       19         and ROBERT DENOLO. by and through their counsel of record, stipulate to stay discovery for a

                                       20         period of sixty (60) days.

                                       21                Counsel held a Rule 26(f) conference on June 10, 2021 wherein it was discussed and

                                       22         ultimately agreed that a stay of discovery was warranted in this matter in light of Defendants’

                                       23         pending motion to dismiss which could result in complete dismissal of Plaintiff’s IIED and FMLA

                                       24         claims. Further, the parties discussed commencing settlement discussions which could result in

                                       25         early resolution. The parties agree that staying discovery for a limited period will enable the parties

                                       26         to divert resources to exploring a potential early resolution. 1

                                       27         1
                                                         While the parties agree to stay formal discovery, the parties agree to exchange initial
                                                  disclosures by July 9, 2021 to help foster a candid discussion of the claims but beyond initial
                                       28         disclosures, agree that formal discovery should be stayed.
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                              1          In assessing a request to stay discovery, the Court decides whether it is necessary to speed

                                              2   the parties along in discovery or whether it is appropriate to delay discovery and spare the parties

                                              3   the associated expense. Tradebay, LLC v. Ebay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). To

                                              4   make this assessment, the Court takes a “preliminary peek” at the merits of the purportedly

                                              5   dispositive motion, though, importantly, this “preliminary peek” does not prejudge the outcome of

                                              6   the motion, it merely evaluates whether an order staying discovery is warranted. Id. Defendants’

                                              7   Motion to Dismiss is the type warranting a stay of discovery as Defendants have sought to dismiss

                                              8   two of Plaintiff’s three claims with prejudice. The remaining claim is a quasi-contract claim with

                                              9   an amount in controversy of only $2,498.42 based on allegations that Defendants did not reimburse

                                       10         Plaintiff for business expenses. Moreover, no discovery is required to make a determination on the

                                       11         Motion to Dismiss. Accordingly, requiring the parties to conduct discovery on claims that may be

                                       12         dismissed and may not be curable by further amendment would cause an unnecessary expense on

                                       13         the parties and potentially log the Court’s docket with unnecessary discovery disputes on these

                                       14         claims. Additionally, because of the Motion to Dismiss, Plaintiff has not been apprised of which

                                       15         factual allegations Defendants intend to admit, and which Defendants intend to deny. Nor has

                                       16         Plaintiff been apprised of the defenses Defendants intend to assert. Plaintiff believes this would

                                       17         limit her ability to conduct full discovery while the Motion to Dismiss is pending. Plaintiff disputes

                                       18         the arguments made in Defendants’ Motion to Dismiss but agrees that the motion is of the type

                                       19         warranting a stay of discovery. Moreover, the parties have discussed exploring an early resolution

                                       20         and wish to divert efforts to those discussions before engaging in extensive discovery. Thus, it

                                       21         would be appropriate to spare the parties the burden and expense of discovery in light of these

                                       22         reasons.

                                       23                The parties will re-visit this issue after sixty days to determine whether circumstances have

                                       24         changed that might warrant commencing discovery or continuing the stay. Accordingly, the parties

                                       25         request that discovery be stayed sixty days or until September 1, 2021 unless the Court rules on

                                       26         Defendants’ Motion to Dismiss prior to that date. If the Court rules on Defendants’ Motion to

                                       27         Dismiss prior to September 1, 2021, the parties will submit a stipulated discovery plan and

                                       28         scheduling order within 14 days of the Court’s ruling on Defendants’ Motion. If the Court does
L IT TL E R ME N DE LS O N P .C .

                                                                                                    2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                              1   not rule on Defendants’ Motion to Dismiss prior to September 1, 2021, the parties will conduct

                                              2   another discovery conference and either submit a stipulated discovery plan and scheduling order,

                                              3   or a proposed stipulation for an additional stay of discovery.

                                              4    Dated: July 1, 2021                              Dated: July 1, 2021

                                              5    Respectfully submitted,                         Respectfully submitted,
                                              6

                                              7    /s/ Trevor J. Hatfield                          /s/ Amy L. Thompson
                                                   TREVOR J. HATFIELD, ESQ.                        ROGER L. GRANDGENETT, II, ESQ.
                                              8    HATFIELD & ASSOCIATES, LTD                      AMY L. THOMPSON, ESQ.
                                                                                                   LITTLER MENDELSON, P.C.
                                              9    Attorney for Plaintiff
                                                                                                   Attorneys for Defendants
                                       10

                                       11                                                               IT IS SO ORDERED.

                                       12                                                               Dated: July 2, 2021.
                                       13

                                       14                                                               ____________________________________
                                       15                                                               UNITED STATES MAGISTRATE JUDGE

                                       16

                                       17         4841-9515-6208.1 / 111725-1001

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                   3
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
